Mayes, J.,
delivered the opinion of the court.
The city of Laurel appealed this case-. It seems to- be conceded by all parties that the city of Laurel has more than seven-thousand inhabitants, and its charter is the general municipal’ law of the state. The mayor and board of aldermen of the-city of Laurel passed an ordinance providing for the election of a police justice pro tern, by the mayor and board of aider-men, and after passing the ordinance proceeded to- elect one B.. B. Carter to fill the place. Afterwards an affidavit was made against Turner, appellant, charging him with a violation of a city ordinance. We do- not deem it necessary to set out the charge, since no question grows out of it alone. A trial was-had before the police justice pro tem., resulting in a conviction of Turner, who prosecuted an appeal to the circuit court of the county. When the cause- reached there, the defendant made-a motion to dismiss the case, because the trial and conviction was before a police justice pro te to., elected by the mayor and board of aldermen of the city of Laurel without any power so-to- do. The court sustained the motion, dismissed the case, and discharged the defendant.
The sole question in this case is whether or not the city of' Laurel, being a city of over seven thousand inhabitants, has the power to select a police justice pro te to. by its mayor and *635board of aldermen. Tbe rights of tbe city of Laurel are controlled in tbis particular by Code 1906, § 3398; tbis section being tbe one wbicb applies to. all cities of over seven thousand inhabitants, and tbe city of Laurel is in tbis class. Such being tbe case, tbe city N of Laurel is without any power to elect a police justice pro tern., either through its mayor and board of aldermen or in any other way, since no such authority is given, by the statute. The rights of municipalities are controlled by their charter powers, and what is not in the charter cannot be placed there by municipal action. Municipalities, are dependencies, not sovereignities.
The action of the court was correct. Affirmed.